Citation Nr: 0700444	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  95-25 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent from May 11, 1995, to November 16, 1997, in excess of 
40 percent from November 17, 1997, and in excess of 50 
percent from February 27, 2006, for degenerative disc disease 
of the lumbosacral spine.

2.  Entitlement to an initial evaluation in excess of 20 
percent prior to February 27, 2006, and in excess of 30 
percent from that date, for post-traumatic osteoarthritis, 
residuals of a fracture of the tibial plateau of the right 
knee joint.

3.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a fracture of the talar dome of the 
left ankle joint, postoperative.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to May 
1978, as well as verified periods of active service in the 
Air National Guard and additional periods of unverified 
reserve component service.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
During the pendency of this appeal, the veteran's file was 
transferred to Atlanta, Georgia.

In September 1994, the RO granted service connection for 
residuals of a fracture of the left ankle and for residuals 
of a fracture of the right knee, and assigned noncompensable 
initial evaluations.  In November 1995, the RO granted 
service connection for degenerative disc of the lumbosacral 
spine, and assigned a 10 percent disability evaluation.  The 
veteran disagreed with the assigned initial evaluations.  In 
August 1998, the RO increased the rating for the right knee 
disability to 20 percent, increased the left knee disability 
evaluation to 10 percent, and increased the rating for the 
veteran's degenerative disc disease of the lumbosacral spine 
to 40 percent.  

The Board Remanded the claims in April 2004.  During the 
course of the remand, the RO increased the initial evaluation 
for degenerative disc disease of the lumbosacral spine to 50 
percent, effective February 27, 2006, and increased the 
initial evaluation for right knee joint disability to 30 
percent, effective February 27, 2006.  Inasmuch as higher 
evaluations are available for the disabilities at issue in 
this appeal, his claims for higher initial evaluations remain 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

During the pendency of this claim, the veteran has raised 
additional claims which have not yet been adjudicated, 
including a claim of entitlement to a total disability 
evaluation based on individual unemployability due to 
service-conducted disabilities (TDIU).  This claim is 
REFERRED to the RO for action.


FINDINGS OF FACT

1.  Clinical records from May 11, 1995 through September 15, 
1995 establish that the veteran had objective evidence of 
muscle spasm.

2.  Radiologic examination conducted on September 16, 1995, 
and examinations thereafter, disclose narrowing or 
irregularity of the lumbar spine joint spaces.  

3.  The veteran's service-connected degenerative disc disease 
of the lumbosacral spine has not been manifested by 
incapacitating episodes having a total duration of 6 weeks in 
any year during the pendency of this claim, has not resulted 
in ankylosis of the thoracolumbar spine, has not resulted in 
severe or pronounced neurologic abnormalities, nor is there 
evidence of any combination of orthopedic and neurologic 
impairments which would warrant an evaluation in excess of 
the assigned staged evaluations.  

4.  Prior to March 3, 1998, the veteran's right knee post-
traumatic osteoarthritis, residuals of a fracture of the 
tibial plateau of the joint, was manifested by crepitus, 
laxity, range of motion from 0 degrees of extension to 120 
degrees of flexion, and use of a knee brace to reduce pain, 
but there is no clinical or subjective evidence of more 
severe manifestations.

5.  From March 3, 1998, the veteran's right knee post-
traumatic osteoarthritis, residuals of a fracture of the 
tibial plateau of the joint, has been manifested by laxity, 
range of motion from 0 degrees of extension to 120 degrees of 
flexion, complaints of unexpected giving way or buckling of 
the knee, and use of a knee brace to prevent falls, but the 
right knee disability is not manifested by such frequent 
buckling that there is objective evidence of the buckling, 
and the record is devoid of objective evidence of injury due 
to falls caused by the buckling, and the evidence establishes 
that there is no loose motion of the joint.

6.  The veteran's left ankle disability is manifested by 
limitation of dorsiflexion or inability to dorsiflex at the 
left ankle, and by degenerative joint disease, but not by 
ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial evaluation for 
degenerative disc disease of the lumbosacral spine from 10 
percent to 20 percent from May 11, 1995 through September 15, 
1995, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, § 4.71a, Diagnostic Codes 5292, 5293, 5295 (1995).  

2.  The criteria for an increased initial evaluation for 
degenerative disc disease of the lumbosacral spine from 10 
percent to 40 percent have been met from September 16, 1995 
to November 16, 1997.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, § 4.71a, Diagnostic Codes 5292, 5293, 5295 (1997).  

3.  The criteria for an initial evaluation in excess of 40 
percent from November 17, 1997 to February 26, 2006, or in 
excess of 50 percent from February 27, 2006, for degenerative 
disc disease of the lumbosacral spine, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, § 4.71a, Diagnostic 
Code 5243 (2006); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as 
effective September 23, 2002 to September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (1995).  

4.  The criteria for an initial evaluation in excess of 20 
percent for post-traumatic osteoarthritis, residuals of a 
fracture of the tibial plateau of the right knee joint are 
not met prior to March 3, 1998.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.14, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261, 5262 (2006).

5.  The criteria for an increased initial evaluation from 20 
percent to 30 percent for post-traumatic osteoarthritis, 
residuals of a fracture of the tibial plateau of the right 
knee joint, but no higher evaluation, are met from March 3, 
1998 through February 26, 2006.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.14, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261, 5262 (2006).

6.  The criteria for an initial evaluation in excess of 30 
percent from February 27, 2006 for post-traumatic 
osteoarthritis, residuals of a fracture of the tibial plateau 
of the right knee joint, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.14, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261, 5262 (2006).

7.  The criteria for an initial evaluation in excess of 20 
percent for residuals of a fracture of the talar dome of the 
left ankle joint, postoperative, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.14, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5270, 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

In the present case, the veteran sought service connection 
for each of the disabilities at issue in this decision in 
1994 or 1995, more than five years before the enactment of 
the VCAA.  Each of those claims for service connection was 
granted, and the appeal currently before the Board concerns 
the veteran's disagreement with the initial evaluations 
assigned for these disabilities.  

The United States Court of Veterans Appeals (Court) has 
stated that the statutory scheme of the VCAA contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also, e.g., 
Sutton v. Nicholson, 20 Vet. App. 419, 426 (2006); Locklear 
v. Nicholson, 20 Vet. App. 410, 415 (2000).  In this case, 
the veteran's claims for service connection for lumbar spine 
degenerative disc disease, a knee disorder, and an ankle 
disorder were granted, and initial disability ratings and 
effective dates were assigned.  

Because the veteran's claims for service connection were 
granted and an initial disability rating and effective date 
was assigned for each disability, the statutory scheme for 
VCAA notice has served its purpose, and it is not prejudicial 
to the veteran for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004). 

As to the veteran's claim for an increased initial evaluation 
for his left ankle disability, the maximum schedular 
evaluation available for restricted range of motion of an 
ankle without ankylosis has been assigned.  

To the extent that there is a duty under the VCAA to notify 
the veteran of any additional information as to the 
"downstream" issues after a claim of entitlement to service 
connection has been granted, the Board observes that, during 
the more than 10 years of the pendency of this appeal, the 
veteran has received several rating decisions, two statements 
of the case, several supplemental statements of the case, and 
the claims were REMANDED by the Board in April 2004.  
Following the April 2004 remand, notice to the veteran 
regarding all provisions of the VCAA was issued.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because, as discussed 
above, his claims for service connection were granted.  
Additionally, neither the veteran nor his representative has 
indicated that any notice deficiency exists in this case.  

As for VA's duty to assist a veteran, the veteran's service 
medical records and relevant reserve component records were 
obtained.  VA examinations were conducted in 1994, 1995, 
1998, 2002, and 2006.  In addition, records from the Social 
Security Administration (SSA), including the report of SSA 
disability examination, have been obtained.  Private medical 
records identified by the veteran have been obtained.  There 
is no indication that relevant (i.e., pertaining to treatment 
for the claimed disabilities) records exist that have not 
been obtained.  The veteran has been examined multiple times 
by VA.  Based upon the above, the Board finds that VA has 
done everything reasonably possible to assist the veteran.  
VA has satisfied its duties to inform and assist the veteran 
in this case.  Also, VA's efforts have complied with the 
instructions contained in the April 2004 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.

Law and regulations applicable to claims for increased 
initial evaluations

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The veteran's appeal for higher initial evaluations 
for the disabilities at issue requires consideration of 
staged ratings.

1.  Claim for increased initial staged evaluations, disc 
disease, lumbosacral spine

The veteran submitted his initial claim for service 
connection for a lumbar disorder in 1995.  Since that time, 
the regulations governing evaluation of disability of the 
spine have been revised twice.  These changes were effective 
in September 2002 and September 2003.  The regulatory 
amendments cannot be applied prior to their effective dates.  
38 U.S.C.A. § 5110(g).  However, the veteran is entitled to 
evaluation under the most favorable regulatory criteria 
applicable, although no criterion may be applied prior to its 
effective date.

Prior to September 26, 2003, a 20 percent evaluation for 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5292 required moderate limitation of motion, and a 40 
percent evaluation required severe limitation of motion.  A 
20 percent evaluation for lumbosacral strain under DC 5295 
required evidence of lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent evaluation 
under DC 5295 required severe symptoms with listing of the 
whole spine to the opposite side, positive Goldthwaite 
signed, marked limitation of bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

At the time the veteran submitted the claims underlying this 
appeal, DC 5293, as effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief. 

Diagnostic Code 5293, as revised effective September 23, 2002 
to September 25, 2003, provided that intervertebral disc 
syndrome (preoperatively or postoperatively) was to be rated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Section 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation. Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(from September 23, 2002 to September 25, 2003).

Effective September 26, 2003, all criteria applicable to 
evaluation of the veteran's spinal disability were revised 
and recodified.  Under this revision, disabilities of the 
lumbar spine are to be rated under the General Rating Formula 
for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, 
DC 5235-5243.  Under that rating formula, a 50 percent rating 
is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine. ("Unfavorable ankylosis" is defined, in 
pertinent part, as "a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension".  Id., 
Note (5)).  These criteria are to be applied irrespective of 
whether there are symptoms such as pain (whether or nor it 
radiates), stiffness, or aching in the affected area of the 
spine, id., and they "are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine."  
68 Fed. Reg. 51,455 (Supplementary Information).

The new rating formula for diseases and injuries of the spine 
specifies that any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations, under an appropriate diagnostic code.

A.  Claim for evaluation in excess of 10 percent prior to 
November 1997

In May 1995, the veteran sought emergency treatment for back 
pain of such severity he had difficulty getting out of bed.  
Pain radiated to the left thigh and left buttock.  Muscle 
spasm was present.  Deep tendon reflexes were decreased to 
2+.  A May 1995 medical statement, submitted in July 1995, 
noted that the veteran was advised to avoid standing for 
prolonged periods.  Private clinical records dated in late 
May 1995 reflect that the veteran had palpable paraspinal 
pain in the lower back, but had a normal gait.  Because the 
veteran had muscle spasm, the Board finds that this evidence 
meets or approximates the criteria for a 20 percent 
evaluation under DC 5295, but the evidence does not provide 
any finding which meets or approximates the criteria for an 
evaluation in excess of 20 percent, in the absence of 
evidence of severe limitation of range or motion, severe 
lumbosacral strain, joint space irregularity, or more than 
mild neurologic abnormality. 

September 1995 radiologic examination disclosed decreased 
disc space, L2-L3 and L3-L4, with numerous marginal vertebral 
body osteophytes and moderate L5-S1 degenerative joint 
disease.  Multiple mild lumbar spine disc bulges were found 
on radiologic examinations in February 1996 and July 1997.  
In a statement submitted in March 1997, the veteran noted 
that he was using a TENS unit and wearing a back brace.  The 
Board finds that the reports of radiologic examination 
disclose "narrowing or irregularity of joint space," which 
warrants a 40 percent evaluation under DC 5295.  This 
evidence does not, however, warrant an initial evaluation in 
excess of 40 percent, since the evidence fails to establish 
pronounced intervertebral disc disease, the only criterion 
for an evaluation in excess of 60 percent.  DC 5293 (as in 
effect prior to September 2002).  

The preponderance of the evidence is against an evaluation in 
excess of 20 percent prior to September 16, 1995, or in 
excess of 40 percent prior to November 1997, so the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant more favorable initial 
staged evaluations for this period. 

B.  Claim for evaluation in excess of 40 percent from 
November 17, 1997, through February 26, 2006

On examination conducted for Social Security disability 
benefits purposes in November 1997, the veteran's lumbar 
spine range of motion was reduced to 10 degrees for flexion, 
extension, right and left lateral flexion, and to less than 
10 degrees of right and left lateral rotation.  There was 
tenderness and increased paraspinal muscle tone.  Deep tendon 
reflexes were reduced to 2+.  The veteran had difficulty 
dressing and undressing himself.  This evidence of increased 
pain, decreased range of motion, and decreased deep tendon 
reflexes once a 40 percent evaluation, but the mild 
neurologic findings do not meet or approximate the criteria 
for a 60 percent evaluation.  DC 5293 (1997).

On VA examination conducted in March 1998, the veteran was 
limping.  He was wearing a cloth lumbar brace.  He was able 
to dress and undress and climb on and off the examination 
table.  Flexion was to 40 degrees, with extension to 20 
degrees and side bending to 20 degrees.  Since this evidence 
reflects some improvement subsequent to the November 1997 
examination, it is unfavorable to an evaluation in excess of 
40 percent.  

In September 1998, the veteran's lumbar pain was treated by 
lumbar epidural corticosteroid injection.  A private medical 
statement dated in November 1998 indicated that the veteran 
complained of severe back pain and had significant limitation 
of range of motion.  This evidence is consistent with the 40 
percent rating assigned, but does not meet the criteria of DC 
5293 for a 60- percent evaluation.

VA examination conducted in October 2002 revealed that the 
veteran was taking Oxycodone for pain, among other 
medications, and had received steroid injections.  He was 
wearing a back brace.  Lumbosacral flexion was to 40 degrees, 
with extension to 15 degrees and bilateral flexion to 20 
degrees.  He had pain at 40 degrees of flexion.  There was 
mild tenderness over the lumbar spine.  This examination 
report does not contain any finding which meets or 
approximates the criteria for a 60 percent evaluation, either 
under DC 5293 as in effect when the veteran submitted the 
claim or as revised from September 2002.

The preponderance of the evidence is against an evaluation in 
excess of 40 percent, so the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable initial staged evaluation for this 
period. 



C.  Claim for evaluation in excess of 50 percent from 
February 27, 2006

On VA examination conducted in February 2006, the veteran 
reported constant nonradiating lower back pain, increased 
with prolonged standing, sitting, lifting, pushing, or 
pulling.  He had daily flare-ups lasting up to 2 hours.  He 
was wearing a back brace.  He was able to perform activities 
of daily living.  He denied having any debilitating episodes 
in the past 12 months.  He was taking two types of narcotic 
medications for pain.  Forward flexion was to 50 degrees, and 
combined motion of the lumbosacral spine was to more than 200 
degrees.  There was a 10 percent reduction in motion on 
repetition due to pain and fatigue.  Deep tendon reflexes 
were 4+, but no other neurological abnormality was noted on 
objective examination.  The veteran's gait was difficult to 
evaluate, as he leaned heavily on his cane and favored his 
right knee.  

The veteran does not meet the criterion for a 60 percent 
evaluation based on incapacitating episodes under DC 5243, 
since he did not have incapacitating episodes.  The veteran's 
retained forward flexion of 50 degrees and absence of more 
than moderate neurologic abnormalities does not meet or 
approximate the criteria for a 60 percent evaluation under DC 
5293, prior to revision, so this version of the regulation is 
no more favorable to the veteran than the current version.  
This evidence is unfavorable to an evaluation in excess of 50 
percent, under any applicable versions of the regulations 
governing evaluation of intervertebral disc disease.  The 
claim for an evaluation in excess of 50 percent from February 
2006 must be denied.

The preponderance of the evidence is against an evaluation in 
excess of 40 percent, so the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable initial staged evaluation for this 
period. 

2.  Claim for increased initial staged evaluation for right 
knee disability

The RO has evaluated the veteran's residuals of a fracture of 
the tibial plateau under 38 C.F.R. § 4.71a, DC 5262, which 
provides the criteria for evaluating disability due to 
impairment of tibia and fibula.  DC 5262 allows for a 20 
percent disability rating with evidence of impairment to the 
leg with a moderate knee disability.

The provisions of 38 C.F.R. § 4.71a, DC 5003, the criteria 
for evaluating degenerative arthritis, state that 
degenerative arthritis established by radiologic findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  DC 5003 further states that, where limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added, under DC 5003.

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  38 C.F.R. § 4.71a, Plate 
II.  When flexion of the knee is limited to 60 degrees, a 
noncompensable rating is assignable under DC 5260.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  When extension is limited to 5 degrees, a 
noncompensable rating is assigned under DC 5261.  When 
extension is limited to 10 degrees, a 10 percent rating may 
be assigned.

Where a veteran has knee instability or subluxation which is 
evaluated under DC 5257, a separate, compensable evaluation 
may be assigned if the veteran also has degenerative joint 
disease which may be evaluated under DC 5003.  See VAOPGCPREC 
9-98; VAOPGCPREC 23-97.  Compensating a claimant for separate 
functional impairment under DC 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness.  In cases of evaluation of 
orthopedic injuries there must be adequate consideration of 
functional impairment including impairment from painful 
motion, weakness, fatigability, and incoordination.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The medical nature of the particular 
disability to be rated under a given diagnostic code 
determines whether the diagnostic code is predicated on loss 
of range of motion.  If a musculoskeletal disability is rated 
under a specific diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion may be applicable, the latter diagnostic 
code must be considered in light of sections 4.40, 4.45, and 
4.59.  VAOPGCPREC 09-98 (August 14, 1998).

A.  Claim for initial evaluation in excess of 20 percent 
prior to February 27, 2006

At the time of VA examination conducted in June 1994, the 
veteran complained that his right knee was swollen and 
painful.  He had a normal gait.  There was moderate medial 
longitudinal ligament laxity in the right knee.  There was no 
crepitus.  Drawer sign was negative.  Extension was to 0 
degrees and active flexion was to 120 degrees.  Radiologic 
examination of the right knee showed possible narrowing of 
the lateral joint space.  Because this evidence reveals mild 
laxity, warranting a 10 percent evaluation under DC 5257, and 
discloses degenerative joint disease without limitation of 
motion, which would warrant a 10 percent evaluation under DC 
5003, this evidence is consistent with the 20 percent 
evaluation assigned.  This evidence is unfavorable to an 
evaluation in excess of 20 percent.

A private medical statement submitted in February 1995 
discloses that there were complaints of pain, irregularity of 
the joint cartilage, and persistent swelling.  The findings 
noted in this private medical statement do not warrant an 
evaluation in excess of 20 percent for knee disability.  

September 1995 radiologic examination confirmed irregularity 
of the right tibial plateau, medial joint space narrowing, 
subchondral sclerosis, and mild sharpening of the tibial 
spine.  The veteran retained range of motion from five 
degrees of extension to 120 degrees of flexion, but with 
severe crepitus throughout the motion of the knee.  There was 
valgus pseudolaxity.  This evidence does not provide any 
finding which meets or approximates the criteria for an 
evaluation in excess of 10 percent for arthritis or loss of 
range of motion or any finding which meets or approximates 
the criteria for an evaluation in excess of 10 percent under 
DC 5257, so the evidence is unfavorable to an evaluation in 
excess of the assigned 20 percent.

The examiner who conducted a March 3, 1998 VA examination 
specifically noted that the veteran's surgical scar over the 
anterior aspects of the right knee was well healed and non 
tender.  The veteran had range of motion of the knee from 0 
degrees of extension to 105 degrees of flexion.  The veteran 
reported that the knee would buckle.  He was using a knee 
brace to reduce pain and to prevent buckling.  The Board 
finds that the veteran's osteoarthritis of the knee, together 
with limitation of motion, laxity, and buckling, is more 
consistent with a 30 percent evaluation, for marked knee 
disability, under DC 5262.  

The Board notes that laxity and buckling would warrant a 
finding of moderate knee disability under DC 5257, so as to 
warrant a 20 percent evaluation under that diagnostic code.  
That 20 percent evaluation under DC 5257, together with the 
10 percent evaluation warranted under DC 5003 for 
degenerative joint disease with pain and noncompensable 
limitation of motion would result in a 30 percent combined 
evaluation.  If a 30 percent evaluation is not granted under 
DC 5262, the veteran would still be entitled to a 30 percent 
evaluation under DCs 5257 and 5003, since he is entitled to 
the most favorable evaluation available under any applicable 
diagnostic code or codes.  

However, the evidence at the March 3, 1998 VA examination and 
thereafter does not warrant an evaluation in excess of 30 
percent.  An evaluation in excess of 30 percent under DC 5262 
would require evidence of loose motion of the joint.  The 
radiologic examination disclose no nonunion, and the 
veteran's reports and the examination reports clearly 
establish that the veteran uses a knee brace to prevent 
unexpected buckling, but are devoid of any complaint or 
finding that there is actual loose motion of the joint.  

There is no evidence that the veteran's joint laxity is so 
severe as to warrant a 30 percent evaluation under DC 5257.  
Although the veteran complains of unexpected buckling of the 
right knee, that buckling is not so constant or severe that 
it has been objectively observed by a VA examiner, nor is 
there objective evidence that the veteran has been treated 
for injuries related to falls caused by knee joint buckling.  
The Board concludes that an evaluation in excess of 30 
percent is not warranted for this period based on a 
combination of DCs 5257 and 5003.  

In a statement submitted in December 1999, the veteran 
reported that he required a knee brace because the knee would 
buckle unexpectedly.  On VA examination conducted in October 
2002, the veteran had a limp on the right and wore a hinged 
knee brace.  Extension was to 0 degrees, with flexion to 100 
degrees, and the veteran reported pain at that point.  The 
examiner stated that there was moderate medial lateral 
instability without the brace.  Although there is no notation 
that the veteran reported buckling of the right knee, the 
examiner noted that the veteran was using a hinged right knee 
brace.  Use of such a brace is consistent with the prior 
reports of buckling of the knee.  This evidence is consistent 
with a 30 percent evaluation for marked right knee 
impairment.  The evidence is devoid of findings of loose 
motion or nonunion of the joint, and does not support an 
increased initial evaluation in excess of 30 percent.  

B.  Claim for initial evaluation in excess of 30 percent from 
February 27, 2006

On VA examination conducted in February 2006, the veteran 
reported constant pain in the right knee, worse with walking 
and with weather changes.  The veteran reported daily flare-
ups lasting five or six hours.  The veteran was wearing a 
knee brace and used a cane as well to prevent the knee from 
buckling unexpectedly.  He was able to ambulate 1 and 1/2 
blocks before requiring a rest.  A 28-cm operative scar was 
nonadherent and nontender.  The veteran was able to extend 
the knee to 0 degrees and flex the knee to 125 degrees.  No 
joint tenderness was present.  McMurray's sign was negative.  
After repetitive use, there was a 15 percent increased loss 
of motion due to pain and fatigue.  

The veteran's knee disability, which is currently 
characterized by x-ray evidence of arthritis, instability, a 
history of falling, use of a knee brace and cane to promote 
stability, does not warrant an evaluation in excess of 30 
percent, even considering the complaints and findings of 
pain.  In particular, as explained above, the criteria for an 
evaluation in excess of 30 percent under DC 5262 are not met.  
The 30 percent evaluation assigned under DC 5262 encompasses 
functional limitation, including consideration of buckling of 
the knee, and limitation of motion.  

If the veteran's  knee disability is evaluated under a 
combination of DCs 5257 and 5003, the complaints of pain are 
encompassed within the evaluation assigned under DC 5003, and 
the 15 percent increase in functional loss after repetitions 
does not, in the Board's opinion, warrant an increased 
evaluation in excess of 30 percent.  

The Board has considered whether a separate, compensable 
evaluation is available under any other diagnostic code, such 
as for scars.  See DCs 7800-7806.  However, the evidence does 
not support a separate, compensable evaluation under any 
other diagnostic code.  The preponderance of the evidence is 
unfavorable to an evaluation in excess of 30 percent for 
right knee disability.  Since the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable.  The claim for an 
initial evaluation in excess of 30 percent for right knee 
disability from February 27, 2006, or at ant time during the 
pendency of the claim, must be denied.

3.  Claim for an initial evaluation in excess of 20 percent 
for left ankle disability

Marked limitation of ankle motion warrants a 20 percent 
evaluation.  A 10 percent rating is assigned for moderate 
limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Normal range of motion for the ankle is 20 
degrees for dorsiflexion and 45 degrees for plantar flexion.  
38 C.F.R. § 4.71, Plate II.  20 percent is the maximum rating 
available under this diagnostic code.

An evaluation in excess of the 20 percent evaluation 
currently assigned may be assigned for ankle disability if 
there is ankylosis.  Ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees, or ankylosis in 
dorsiflexion, between 0 and 10 degrees, warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  A 40 
percent rating is warranted for ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  

However, the clinical evidence of record does not reflect 
that the veteran's left ankle is ankylosed to any degree at 
any time during the pendency of this appeal.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet App 
524 (1999) (citing Dorland's Illustrated Medical Dictionary 
86 (28th Ed. 1994). At the time of February 2006 VA 
examination, the veteran was unable to dorsiflex the left 
foot but had plantar flexion to 48 degrees.  Although the 
veteran was unable to dorsiflex the ankle, the fact that 
plantar flexion was retained to 48 degrees establishes that 
the ankle is not ankylosed.  

Under Diagnostic Code 5271, a 20 percent rating is the 
schedular maximum for limitation of motion of the ankle.  In 
such an instance, where "the appellant is already receiving 
the maximum disability rating" for limitation of motion, 
consideration of the provisions of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (functional impairment due to pain must be 
equated to loss of motion) is not required.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997); see also VAOPGCPREC 36-97.  
Thus, the veteran's complaints of pain do not warrant an 
evaluation in excess of 20 percent.  

The Board has carefully reviewed the evidence regarding the 
veteran's left ankle disability beginning in 1994.  The Board 
is unable to find any evidence of any period during which the 
veteran's left ankle disability resulted in symptomatology 
more severe than that noted at the February 2006 examination.  
In particular, the veteran denied left ankle instability or 
weakness at the time of VA examination is 1994, and had a 
normal range of motion of the ankle at that time.  In 1998, 
the veteran was able to dorsiflex the left ankle to 5 degrees 
and plantar flex to 28 degrees.

Because the schedular maximum for limitation of range of 
motion is already assigned for the veteran's left ankle 
disability under DC 5271, an evaluation in excess of 20 
percent may only be awarded if the evidence to warrants 
evaluation under a different diagnostic code, or if the 
veteran is entitled to a separate compensable evaluation for 
an aspect of left ankle disability not contemplated within DC 
5271.  The Board has considered whether the veteran might be 
entitled to a separate compensable evaluation under any other 
diagnostic code.  

The February 2006 VA examination discloses that the veteran 
complained of pain in the left ankle primarily during 
prolonged periods of standing and with changes in the 
weather.  He reported flare-ups approximately once a month 
lasting one or two days.  He stated that the pain was 
intermittent.  He did not need corrective shoes.  There was a 
nontender, nonadherent scar.  There was no lateral/medial or 
anterior/posterior instability.  There was no evidence of 
recurrent subluxation.  The examiner concluded that the 
veteran had no additional limitation of motion or function of 
the left ankle during flare-ups.

The Board has considered whether the veteran is entitled to a 
separate compensable evaluation for scar residuals, but the 
veteran's left ankle scar is a symptomatic.  See DCs 7800-
7806.  Thus, the evidence does not support a separate, 
compensable evaluation under any other diagnostic code.  

The Board is unable to find any evidence which would warrant 
an evaluation in excess of 20 percent for left ankle 
disability under any diagnostic code applicable to evaluation 
of any aspect of the veteran's left ankle disability.  The 
evidence is not in equipoise, and the provisions of 38 C.F.R. 
§ 5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable outcome.  The appeal for an initial 
evaluation in excess of 20 percent for left ankle disability 
is denied.

4.  Extraschedular Ratings

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating in the first 
instance.  However, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) where circumstances are 
presented which the UnderSecretary or Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Having reviewed the record with these mandates in mind, the 
Board finds there is no evidence that the veteran's back, 
knee, or ankle disabilities alone have caused such marked 
interference with employment or necessitated frequent periods 
of hospitalization for the periods at issue such as would 
render impractical the application of regular schedular 
standards.  The veteran contends that he is unemployable as a 
result of the combination of his service-connected 
disabilities, and that claim is REFERRED to the RO, as noted 
in the Introduction, above.  The veteran's claim for TDIU, 
which is REFERRED for action, is, in essence, a claim for an 
extraschedular evaluation.  

As the veteran himself does not contend that he is entitled 
to an extraschedular evaluation for any individual service-
connected disability considered in this decision, standing 
alone, no further consideration of an extraschedular 
evaluation is required.  In the absence of unusual disabling 
factors related to any of the service-connected disabilities 
at issue in this decision, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, supra.  


ORDER

An increased initial evaluation from 10 percent to 20 percent 
is granted for the period from May 11, 1995, through 
September 15, 1995 for degenerative disc disease of the 
lumbosacral spine.  

An increased initial evaluation from 10 percent to 40 percent 
is granted from September 16, 1995 through November 16, 1997, 
for degenerative disc disease of the lumbosacral spine.  

The appeal for an evaluation in excess of 40 percent from 
November 17, 1997 through February 26, 2006, or for an 
evaluation in excess of 50 percent from February 27, 2006, 
for degenerative disc disease of the lumbosacral spine is 
denied.  

The claim for an initial evaluation in excess of 20 percent 
prior to March 3, 1998, for post-traumatic osteoarthritis, 
residuals of a fracture of the tibial plateau of the right 
knee joint is denied.  

An initial evaluation increased from 20 percent to 30 percent 
from March 3, 1998 to February 27, 2006 for post-traumatic 
osteoarthritis, residuals of a fracture of the tibial plateau 
of the right knee joint, is granted.

The claim for an initial evaluation in excess of 30 percent 
from February 27, 2006 for post-traumatic osteoarthritis, 
residuals of a fracture of the tibial plateau of the right 
knee joint, is denied.    

The appeal for an initial evaluation in excess of 20 percent 
for residuals of a fracture of the talar dome of the left 
ankle joint, postoperative, is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


